IN THE DISTRICT COURT OF APPEAL
                                        FIRST DISTRICT, STATE OF FLORIDA

DEPARTMENT OF HIGHWAY                   NOT FINAL UNTIL TIME EXPIRES TO
SAFETY AND MOTOR                        FILE MOTION FOR REHEARING AND
VEHICLES,                               DISPOSITION THEREOF IF FILED

        Petitioner,                     CASE NO. 1D14-2193

v.

GREGORY R. LANNING,

        Respondent.

___________________________/

Opinion filed January 2, 2015.

Petition for Writ of Certiorari – Original Jurisdiction.

Stephen D. Hurm, General Counsel, and Damaris Reynolds, Assistant General
Counsel, Department of Highway Safety and Motor Vehicles, Tallahassee, for
Petitioner.

L. Lee Lockett of Stone Lockett, PA, Jacksonville Beach, for Respondent.




PER CURIAM.

     The Department of Highway Safety and Motor Vehicles petitions this court to

quash an order of the circuit court which overturned a hearing officer’s order

suspending the driver’s license of respondent Gregory Lanning pursuant to section

322.2615, Florida Statutes. We find that the trial court improperly reweighed the
evidence concerning substantial compliance with Rule 11D-8.007(3), Florida

Administrative Code. By doing so, the circuit court applied the wrong law. See Dep’t

of Highway Safety & Motor Vehicles v. Wiggins, 39 Fla. L. Weekly D1894 (Fla. 1st

DCA Sept. 4, 2014). We, therefore, grant the petition and quash the circuit court’s

order and remand with direction that the circuit court follow the correct law.

WOLF, BENTON, and MAKAR, JJ., CONCUR.




                                          2